DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 11/27/2020.  Claims 1, 13, 18, an 30 have been amended.  Claims 1-34 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments and wherein the time frames are based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof” lacks a proper written description.  The Examiner points to at least paragraph [0059] of the specification which states, “The auction module of the server system 200 or server-based auction module upon execution by the one or more processors of the server system 200 can be configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments based upon one or more criteria including the individual or collective user interaction, one or more characteristics of the moments themselves, or a combination thereof.”  There is no mention of the time frames themselves being based on characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.  In fact, the specification is written as if the auction is based on such criteria.  Therefore it is found that the inventors were not in possession of an invention capable of performing the recited limitation.
Claim 18 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Regarding claim 13, the limitation “…wherein the event is a gridiron football game and the one or more moments are selected from a play, a power play, a drive, a down, a touchdown, a catch, a first down, a sack, a goal-line stand, and a penalty kick” is not supported by the limitation.  There is no indication that a “first down” is a selectable moment.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 18, the limitation “wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments and wherein the time frames are based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof
Regarding claims 13 and 30, the limitation “…wherein the event is a gridiron football game and the one or more moments are selected from a play, a power play, a drive, a down, a touchdown, a catch, a first down, a sack, a goal-line stand, and a penalty kick” is indefinite.  First, the Examiner notes that However, the moment “penalty kick” appears to be unrelated to the rules of “gridiron football”.  Further the claim is indefinite due to the overlap that occurs within elements of a group. Claims 13 and 30 recite that the moments are selected from a group with elements that overlap. For example, a “catch”, “first down”, or “power play” may also be a “play”. Further a “first down” is a “down”.  Moreover, a “drive” consists of all of the other listed elements. Therefore, the claim is indefinite. 
Regarding claims 14 and 31, the limitation “…wherein the event is a soccer game and the one or more moments are selected from a goal, a kick off, a penalty kick, a tackle, and a sliding tackle” is indefinite.  The claim is indefinite due to the overlap that occurs within elements of a group. Claims 14 and 31 recite that the moments are selected from a group with elements that overlap. For example, a “tackle” may also be a “sliding tackle”. Therefore, the claim is indefinite.
Regarding claims 15 and 32, the limitation “wherein the event is a basketball game and the one or more moments are selected from a field goal, a three-pointer field goal, a slam dunk, an alley-oop, a rebound, and an assist” is indefinite.  The claim is indefinite due to the overlap that occurs within elements of a group. Claims 15 and 32 recite that the moments are selected from a group with elements that overlap. For example, a “three-pointer field goal”, a “slam dunk”, or an “alley-oop” may also be a “field goal”. Therefore, the claim is indefinite.
Regarding claims 16 and 33, the limitation “…wherein the event is a concert performance and the one or more moments are selected from a start of a song, an end of a song, a demand by the audience for an encore, a start of an encore, and an end of the concert performance” is indefinite.  The claim is indefinite due to the overlap that occurs within elements of a group. Claims 16 and 33 recite that the moments are selected from a group with elements that overlap. For example, a “start of a song” may also be a “start of an encore”, or an “end of a song” may also be an “end of the concert performance”. Therefore, the claim is indefinite.
Regarding claim 17 and 34, the limitation “…wherein the event is a political speech and the one or more moments are selected from certain words spoken, certain concepts conveyed, certain topics, and certain catch phrases spoken” is indefinite.  The claim is indefinite due to the overlap that occurs within elements of a group. Claims 17 and 34 recites that the moments are selected from a group with elements that overlap. For example, “certain concepts conveyed”, “certain topics” and “certain catch phrases spoken” may also be “certain words spoken”. Therefore, the claim is indefinite.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional elements crossed out):
A system, comprising:





In other words, the invention is drawn to the tracking of user interactions, and the auctioning of screen time to sponsors based upon said interactions and one or more criteria.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers interactions between humans to perform a marketing/sales activity. That is, other than reciting the steps as being performed by a “server-based user interaction module and a server-based auction module stored in one or more non-volatile memories of a server system” (hereinafter referred to as a server system), nothing in the claim elements precludes the steps form being performed by humans performing marketing/sales activities. For example, but for the server system language, the steps of “tracking user interactions” and “auctioning screen time to one or more sponsors based on said interactions and one or more criteria” may be performed by a first human tracking user interactions (i.e. monitoring a user’s response during a moment) and auctioning screen time to other humans (i.e. sponsors).  Another example would be the auctioning of ad slots to advertisers during a sporting event based at least in part on viewer ratings for the event.  If a claim limitation, under its broadest reasonable interpretation, covers marketing/sales activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Claim 18 features limitations similar to those of claim 1, and is therefore also found to be directed to the same abstract ideas.    
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a “server system” (Claim 1) to perform the steps. The additional elements are recited at a high level of generality (see at least Paras.[0055]-[0060]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Independent claim 1 also recites “a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display on a touchscreen display screen of the at least one device moment-related information corresponding to one or more moments selected from future moments, present moments, and past moments in a performance of an entity, an occurrence of an event, or a combination thereof, and user-interaction information configured to facilitate user interaction with the one or more moments, and wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display on the display screen one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof during the one or more moments”.  Claim 18 features similar limitations, however said limitations are performed by a “non-transitory machine-readable storage medium”.  Further claim 18 features the additional limitation of “communicating with a server system including a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of the server system
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “server system” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional element of “a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display on a touchscreen display screen of the at least one device moment-related information corresponding to one or more moments selected from future moments, present moments, and past moments in a performance of an entity, an occurrence of an event, or a combination thereof, and user-interaction information configured to facilitate user interaction with the one or more moments, and wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display on the display screen one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof during the one or more moments” does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function.  The step merely describes the display of data, and interaction with said data.  The Examiner takes Official Notice that the display of data and interaction with said data is old and well known, as evidenced by the common personal computer which features a monitor to display data, and a means for interacting with said data (i.e. mouse, keyboard, touchscreen, etc.).  Further, the limitation of “communicating with a server system including a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of the server system” is conventional as evidenced by at least as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept.  Therefore the claims are not found to be patent eligible.
Claims 2-17 are dependent on claim 1, and include all the limitations of claim 1. Claims 19-34 are dependent on claim 18 and include all the limitations of claim 18. Therefore, they are also found to be directed to an abstract idea. The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the judicial exception. Claims 2 and 19 feature a “server-based award module”, however it merely performs an abstract function of providing awards to users, which is a marketing activity, and therefore falls in the “Certain Methods of Organizing Human Activities” grouping.  Claims 4, 6, 21, and 23 disclose “sensors” however they merely serve to further narrow the abstract idea by categorizing the type of data used.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13, 18-21, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pizzurro (US 2016/0029061).
Regarding claim 1, Pizzurro discloses A system, comprising:
a client-based user-interaction module and a client-based sponsor module stored in one or more non-volatile memories of at least one mobile computing device, 
wherein the client-based user-interaction module upon execution by one or more processors of the at least one device is configured to display on a touchscreen display screen of the at least one device moment-related information corresponding to one or more moments selected from future moments, present moments, and past moments in a performance of an entity, an occurrence of an event, or a combination thereof, and 
user-interaction information configured to facilitate user interaction with the one or more moments, and
wherein the client-based sponsor module upon execution by the one or more processors of the at least one device is configured to display on the display screen one or more sponsors of the performance of the entity, the occurrence of the event, or the combination thereof during the one or more moments; and
Pizzurro discloses a system that features the insertion of advertisements (i.e. display of sponsors) during live broadcast events (i.e. moments of an event)  (Paras. [0027], [0038])
In light of the 112 rejections Pizzurro also discloses:
a server-based user-interaction module and a server-based auction module stored in one or more non-volatile memories of a server system, wherein the server-based user-interaction module upon execution by one or more processors of the server system is configured to track in one or more databases an individual user interaction for up to each of a number of users and a collective user interaction for up to a total number of the users, and
wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments and wherein the time frames are based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.
Pizzurro discloses a system wherein advertisers may bid to display an ad to a user at particular times such as when the user begins watching a broadcast (i.e. time frame), based on the user’s profile that includes media interaction (See at least Paras. [0349]-[0350]).  Alternatively, if Applicant traverses that Pizzuro discloses the time frames being based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof, the Examiner asserts that the time frames being based upon such criteria is simply a label for the time frames and adds little, if anything , to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., what the time frames are based upon) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 
Claim 18 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 2, Pizzurro discloses The system of claim 1, further comprising: 
a server-based award module, wherein the server-based award module upon execution by the one or more processors of the server system is configured to award one or more awards for the individual user interaction or the collective user interaction for any of the number of users, the one or more awards selected from points, rewards, and coupons.  Pizzurro discloses a system that rewards users based upon a direct result of their interactions (see at least Para. [0097]).
Claim 19 features limitations similar to those of claim 2, and is therefore rejected using the same rationale
Regarding claim 3, Pizzurro discloses The system of claim 1, wherein the one or more criteria include a collective intensity of the collective user interaction as algorithmically determined from client-based user-interaction-module data from touchscreen display-screen tapping on a number of mobile computing devices
Claim 20 features limitations similar to those of claim 3, and is therefore rejected using the same rationale
Regarding claim 4, Pizzurro discloses The system of claim 1,
wherein the one or more criteria include a collective intensity of the collective user interaction as algorithmically determined from sensor data from a number of mobile computing devices, and
wherein the sensor data from one or more sensors is selected from accelerometers, gyroscopes, magnetometers, proximity sensors, light sensors, thermometers, air-humidity sensors, microphones, and cameras.
Pizzurro discloses the building of customer profiles based on media interaction (Para. [0349]), as well as the utilization of a microphone or camera to perform the interaction (Para. [0201]).
Claim 21 features limitations similar to those of claim 4, and is therefore rejected using the same rationale
Regarding claim 7, Pizzurro discloses The system of claim 1, wherein the one or more criteria include an amount of users in the collective user interaction as algorithmically determined from a number of mobile computing devices.  Pizzurro discloses the building of customer profiles based on media interaction (Para. [0349]).
Claim 24 features limitations similar to those of claim 7, and is therefore rejected using the same rationale
Regarding claim 8, Pizzurro discloses The system of claim 7, wherein the one or more criteria include an amount of users in a particular location in the collective user interaction as algorithmically determined from a number of unique global positioning system ("GPS") coordinates.  Pizzurro discloses determining the location of each user, as well as the building of customer profiles, by utilizing GPS (Paras. [0109], [0349]).
Claim 25 features limitations similar to those of claim 8, and is therefore rejected using the same rationale
Regarding claim 9, Pizzurro discloses The system of claim 1, wherein the one or more characteristics of the moments themselves is a relation to a particular group, a particular entertainer, a particular public figure, a particular team, a particular player, or a combination thereof.  Pizzurro discloses using view input that includes content requested by a viewers to determine ads to target to individuals or groups (Paras. [0027], [0032]).
Claim 26 features limitations similar to those of claim 9, and is therefore rejected using the same rationale
Regarding claim 10, Pizzurro discloses The system of claim 1, wherein the event is a baseball game, a football game, a soccer game, a basketball game, a concert performance, or a political speech.  Pizzurro teaches users viewing soccer games, football games, and concerts (Paras. [0032], [0039], [0087]).
Claim 27 features limitations similar to those of claim 10, and is therefore rejected using the same rationale
Regarding claim 13, in light of the 112 rejection, Pizzurro discloses The system of claim 1, wherein the event is a football game and the one or more moments are selected from a play, a power play, a drive, a down, a touchdown, a catch, a long run, a sack, a goal-line stand, and a penalty kick
Claim 30 features limitations similar to those of claim 13, and is therefore rejected using the same rationale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzurro in view of McLeod (US 2016/0189223)
Regarding claim 5, Pizzurro does not disclose The system of claim 4, wherein the sensor data includes sensor data resulting from waving the number of devices, swinging the number of devices, shaking the number of devices, or a combination thereof.  McLeod teaches a system wherein interaction with a media device may be obtained by shaking the device (Para. [0359]]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify they system of Pizzurro to include media interaction via the shaking of the device as taught by McLeod since all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 22 features limitations similar to those of claim 5, and is therefore rejected using the same rationale
Claims 6 and 23 feature limitations similar to those recited in claims 3-5 and 20-22 and are therefore rejected using the same rationale.

Claims 11, 12, 14-17 and 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzurro in view of Official Notice.
Regarding claim 11, Pizzurro partially discloses The system of claim 1, wherein the event is a baseball game and the one or more moments are selected from any offensive-player moment and any defensive player moment.  Pizzurro discloses viewers watching major sporting events (Para. [0291]).  However, Pizzurro does not explicitly state that said major sporting event is a baseball game.  The Examiner takes Official Notice that the major sporting event includes a baseball game as evidenced by the existence of televised games of the MLB.  The Examiner further takes Official Notice that the moments of an offensive player moment and a defensive player moment are old and well-known actions in the game of baseball (as well as inherent at the time of invention), and one of ordinary skill in the art would include them as moments as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 28 features limitations similar to those of claim 11, and is therefore rejected using the same rationale
Regarding claim 12, Pizzurro partially discloses The system of claim 1, wherein the event is a baseball game, the future moment is a first batter on-deck awaiting a time at bat, the present moment is a second batter at bat, and the past moment is subsequent to a third batter getting a hit, hitting a home run, getting hit by a pitch, or striking out.  Pizzurro discloses viewers watching major sporting events (Para. [0291]).  However, Pizzurro does not explicitly state that 
Claim 29 features limitations similar to those of claim 12, and is therefore rejected using the same rationale
Regarding claim 14, in light of the 112 rejection, Pizzurro discloses The system of claim 1, wherein the event is a soccer game and the one or more moments are selected from a goal, a kick off, a penalty kick, a tackle, and a sliding tackle.  Pizzurro discloses users viewing a live soccer game (Para. [0230]).  The Examiner takes Official Notice that the moments of a goal, kick off, penalty kick, tackle, and sliding tackle are old and well-known actions in the game of soccer (as well as inherent at the time of invention), and one of ordinary skill in the art would include them as moments as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and 
Claim 31 features limitations similar to those of claim 14, and is therefore rejected using the same rationale. 
Regarding claim 15, in light of the 112 rejection, Pizzurro partially discloses The system of claim 1, wherein the event is a basketball game and the one or more moments are selected from a field goal, a three-pointer field goal, a slam dunk, an alley-oop, a rebound, and an assist.  Pizzurro teaches viewers watching major sporting events (Para. [0291]).  However, Pizzurro does not explicitly state that said major sporting event is a basketball game.  The Examiner takes Official Notice that the major sporting event includes a basketball game as evidenced by the existence of televised games of the NBA and NCAA March Madness.  The Examiner further takes Official Notice that the moments of a field goal, a three pointer field goal, a slam dunk, an alley-oop, a rebound, and an assists are old and well-known actions in the game of basketball (as well as inherent at the time of invention), and one of ordinary skill in the art would include them as moments as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 32 features limitations similar to those of claim 15, and is therefore rejected using the same rationale
Regarding claim 16, Pizzurro partially discloses The system of claim 1, wherein the event is a concert performance and the one or more moments are selected from a start of a song, an end of a song, a demand by the audience for an encore, a start of an encore, and an end of the concert performance.  Pizzurro discloses users viewing a live concert event (Para. [0087]).  The Examiner takes Official Notice that the moments of a start of a song, an end of a song, a demand by the audience for an encore, a start of an encore, and an end of a concert performance are old and well-known actions in concert performances, and one of ordinary skill in the art would include them as moments as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 33 features limitations similar to those of claim 16, and is therefore rejected using the same rationale
Regarding claim 17, Pizzurro partially discloses The system of claim 1, wherein the event is a political speech and the one or more moments are selected from certain words spoken, certain concepts conveyed, certain topics, and certain catch phrases spoken.  Pizzurro discloses monitoring of broadcast dialog that includes key words, phrases, and subject matter (Para. [0189]).  However, Pizzurro does not explicitly disclose that the dialog is part of a political speech.  The Examiner takes Official Notice that the dialog may be associated with political speeches since political speeches are an old and well known practice as well as the display of certain moments from speeches (see Bernie Sanders “I wrote the damn bill…” or George Bush “Read my lips…”).  One of ordinary skill in the art would monitor dialog of political speeches as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by 
Claim 34 features limitations similar to those of claim 17, and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues with substance:
Regarding claim 1, Applicant’s arguments regarding the shortcomings of the Examiner’s rejection due to lack of proper written description are unpersuasive since the previous Office Action clearly stated the reasoning.  However, this argument is moot due to the updated rejection reflecting the amended claim. 
Regarding claim 13, Applicant argues that gridiron football includes “penalty kicks that (in non-NFL games) are done in response to illegal kicks”.  The Examiner respectfully disagrees.  Examiner’s review of football rules has found no such mention of a “penalty kick”.  In fact NCAA (among others) rules state that an illegal kick results in a yardage penalty (see attached NPL).  Therefore the rejection stands.
Regarding claims 13-17, Applicant argues that “each type of category within the claims are separate and can each be a type of moment that can be selected”.  The Examiner respectfully disagrees.  The claims consist of several instances of stated moments that are types/subsets of other stated moments, and are therefore not separate.  For example, a “sliding tackle” is a type of “tackle”.  One cannot select a “sliding tackle” without selecting a “tackle” since all sliding tackles are indeed tackles.  Further, one cannot select a “slam dunk” without selecting a “field 
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims do not fall into one of the enumerated groupings due to the limitation “…time frames leading into the future moments, during the present moments, or following past moments and wherein the time frames are based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof”.  The Examiner respectfully disagrees and notes that the limitation is not supported by the specification and is indefinite.  Further the claim does not recite “processing the event into time frames based on various characteristics of the event itself” as the Applicant alleges.
Applicant argues that the claims as whole integrate the recited judicial exception ino a practical application since “customizing advertisements based on characteristics of the event among other narrowing parameters as reasoning is not directed to an abstract idea that attempts to monopolize the exception”.  The Examiner respectfully disagrees.  The claims merely present a detailed abstract idea.  Further, “provid[ing] advertisers a means to target advertisements specifically based on a plurality of events such as user interactions and event characteristics” is not a practical application since doing so fails to provide an improvement to the functioning of a computer or to any other technology or technical field.  If anything, the claims merely present an improvement to a business method.  Based on this, the 101 rejection is maintained.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Pizzurro does not disclose wherein the server-based auction module upon execution by the one or more processors of the server system is configured to auction to the one or more sponsors display-screen screen time in time frames leading into the future moments, during the present moments, or following past moments and wherein the time frames are based upon one or more criteria including one or more characteristics of the moments themselves, the individual or collective user interaction, or a combination thereof.  The Examiner respectfully disagrees.  Paragraph [0350] of Pizzurro states “The sales system 100 allows advertisers 102 hoping to reach a viewer 106, to bid for him/her. When the viewer 106 logs on (and or begins to subscribe to a publication, cell, or telephone company or begins watching a broadcast or searches a website and the like), the highest bidding advertiser 102 could win the chance to advertise to that viewer 106.”  This is clearly indicative of a system that allows for the auctioning of screen-time at a particular time frame since actions such as beginning to watch a broadcast may be interpreted as the claimed “moment”.  Based on this, the rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                   

/SAM REFAI/Primary Examiner, Art Unit 3681